Citation Nr: 1514930	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA compensation benefits calculated in the amount of $63,831.39.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and from October 1972 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's request for waiver of an overpayment in the amount of $63,831.39.  The Veteran was notified of this decision by letter dated November 16, 2004.  He submitted a timely notice of disagreement and a Statement of the Case was furnished on the waiver issue in September 2012.  The Veteran submitted a VA Form 9, which was received in January 2013.  The appeal was certified to the Board by the COWC of the RO in Milwaukee, Wisconsin.

The Board observes that the appeal was not received within 60 days from the date that the Agency of Original Jurisdiction (AOJ) mailed the Statement of the Case.  See 38 C.F.R. § 20.302(b) (2014).  Nonetheless, the issue was certified for appeal and the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).  

The Board acknowledges that a substantial portion of the calculated debt has been recouped.  In accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), however, the entire amount is for consideration.  

A COWC hearing was scheduled for May 2005, but was canceled by the Veteran.  He failed to report for a Central Office hearing in September 2014.  He did not provide good cause for his failure to report or request that the hearing be rescheduled.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  

Throughout the appeal as to the waiver, the Veteran has continually argued that the overpayment was not properly created and that he did not owe VA any money.  The Board acknowledges that the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
On review, the Veteran requested retroactive reinstatement of benefits from December 27, 2001, the date of termination.  By letter dated in April 2011, the Chicago RO denied this request and essentially determined that the debt was valid.  The Veteran was provided appeal rights.  

The virtual folder contains an undated memo titled "COWC appeal".  This memo notes that the Veteran previously filed a Congressional regarding the validity of the debt and the Chicago RO validated that debt in their notification letter dated in July 2012 (the Board notes that this letter was to the Veteran's Senator and the actual notification to the Veteran was in April 2011).  The memo further noted that there was no evidence the Veteran specifically filed a timely appeal on the creation of the debt.  

In reviewing the record, the Board is unable to find any correspondence or other evidence that could reasonably be construed as a timely notice of disagreement with the decision addressing the validity of the debt.  See 38 C.F.R. §§ 20.201, 20.302(a) (2014).  Accordingly, this issue is not for consideration.  

In September 2014, the representative noted that additional evidence was added to the record following certification and waived initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed as concerns the waiver issue.  See 38 C.F.R. § 3.159(c) (2014).  The Veteran submitted Financial Status Reports in 2004.  Review of Virtual VA shows that copies of these forms, as well as an undated form, were received in August 2012.  Information of record suggests recent changes in the Veteran's financial situation, to include bankruptcy in 2013.  Under these circumstances, the Veteran should be asked to complete an updated Financial Status Report.  This information is necessary when weighing the equities of any claim for waiver of indebtedness.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete an updated VA Form 5655, Financial Status Report.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




